Citation Nr: 0629650	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-17 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for disabilities of the 
left hip, left knee, and left ankle, to include as secondary 
to service-connected right knee disability.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision from the St. Petersburg, 
Florida, RO.   

In an April 2003 statement, the veteran's accredited 
representative appears to raise a claim for separate 
evaluations for instability and arthritis of the veteran's 
service-connected right knee.  As this issue has yet to be 
adjudicated by the agency of original (AOJ), it is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In August 2004, the Board remanded both issues for further 
development, including new VA examinations.  There is some 
confusion in the record as to whether the veteran was 
properly notified of the scheduled examinations, (which were 
not conducted).  He has, however, expressed a willingness to 
report for them.  In these circumstances new examinations 
should be scheduled.  

Furthermore, in the Board remand, the RO was instructed to 
retrieve treatment records from a private physician that 
suggested a link between the claimed disabilities and the 
veteran's service connected right knee disorder.  Although 
the veteran did not respond to the RO's request for 
authorization for this evidence, since the claim is being 
remanded again, another attempt to obtain this should be 
made.  

In addition, as his PTSD stressors, the veteran claims that 
while stationed in New Orleans, he participated in search and 
rescue efforts in which he was exposed to injured and/or dead 
bodies.  The veteran's own personnel records were obtained 
and have been associated with the file.  However, documents 
as may reflect the air activities/rescue missions conducted 
by the U.S. Coast Guard out of the U.S. Coast Guard Air 
Station at New Orleans during the veteran's assignment there, 
(which was apparently for much of the time between late 1972 
and November 1975), were not obtained as the Board requested.  
This should be attempted.   

Accordingly, the appeal is REMANDED for the following:

1. The RO should request the veteran to 
provide the names and addresses of all 
providers who have treated him for 
disabilities of the left hip, left knee, 
and left ankle and PTSD, and request that 
such providers, including Dr. Robert L. 
Ignasiak, Freeport Medical Clinic, P.O. 
Box 289 Freeport, FL 32439 forward copies 
of all available clinical documentation 
pertaining to treatment of the veteran.  
If no such records are available, it 
should be noted in the claims file.

2. Contact the appropriate organization 
and attempt to obtain copies of any 
available documents that would reflect the 
air activities/rescue missions conducted 
by the U.S. Coast Guard out of the U.S. 
Coast Guard Air Station at New Orleans 
during the veteran's assignment there, 
(which was apparently for much of the time 
between late 1972 and November 1975).  If 
no such unit records are available, it 
should be annotated in the file. 

3.  Once the above development is 
completed, schedule VA psychiatric and 
orthopedic examinations to determine the 
nature of any disabilities of the left 
hip, left knee, left ankle, and 
psychiatric disorder.  Ensure that proper 
and timely notice regarding the time and 
date of the examinations is provided to 
the veteran.  Send the claims folder to 
the examiner for review.  The examination 
report should specifically state that such 
a review was conducted.  Instructions for 
the examiner include:
	
a. Provide an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that any 
identified disabilities of the left 
hip, left knee, or left ankle are 
etiologically related to the veteran's 
right knee disability, (as for 
instance, the veteran's gait was 
altered by his right knee disorder, and 
in turn, resulted in unusual wear of 
the hip, knee or ankle joints on the 
left side as to produce current 
disability, or caused any current 
disability in those joints on the left 
side to be worse than they otherwise 
would be if 
the right knee disorder was not present 
and/or did not alter the veteran's 
gait). 

		b. Review the veteran's medical history and the 
information 
		concerning any PTSD stressors.  Integrate previous 
psychiatric 
		findings and diagnoses, including any contained in 
		medical records associated with the claims file 
with 
		current findings to obtain a true picture of the 
veteran's 
		psychiatric status, conduct all necessary special 
                      studies or tests, and provide an 
opinion as to
		whether the veteran meets the diagnostic criteria 
for
		PTSD in accordance with the American Psychiatric 
                     	Association's Diagnostic and 
Statistical Manual of 
                     	Mental Disorders-IV (DSM-IV); and if 
so, can it be 
		related to any stressor or stressors identified as 
having 
		occurred during the veteran's service.

		c. Provide rationales for all conclusions reached.

4. After all the above is complete, 
readjudicate the claims for service-connection 
compensation for left hip, knee and ankle 
disabilities, and PTSD, and if they remain 
denied, provide the veteran and his 
representative with a supplemental statement 
of the case.  The supplemental statement of 
the case should discuss all relevant actions 
taken on the claims for benefits, summarize 
the evidence, and reference all pertinent 
legal authority.  Allow an appropriate period 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


